United States Court of Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604
                             March 3, 2003


                                 Before


               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. ILANA DIAMOND ROVNER, Circuit Judge

               Hon. TERENCE T. EVANS, Circuit Judge


JAMES HOSKINS,                                Appeal from the United
      Plaintiff-Appellant,                    States District Court
                                              for the Eastern
No. 02-2814         v.                        District of Wisconsin.

JOHN POELSTRA, et al.,                        No. 02-C-0581
      Defendants-Appellees.                   C.N. Clevert, Judge.




                                 Order

     The opinion of this court issued on February 28, 2003 is
amended as follows:

          Page 2, line 4, change “2H” to “2 1/2”.